Dissenting Opinion
Gilkison, J.
I am in dissent with the opinion, based upon the same reasons as my dissent in the case of In. *472Re Filipiak, (June 15, 1953) 232 Ind. 414, 113 N. E. 2d 282.
If it be true that “Our Commissioner in substance found that the accused Narcowich was not guilty of any perjury, conspiracy or fraud” as stated in the opinion, such finding is contrary to the admitted facts and it should be set aside. Our opinion should be based upon facts — not upon untruths. It is a display of weakness to take refuge behind the commissioner’s errors.
I am wholly unable to follow the opinion that the unlawful things accomplished were a result of “stupidity,” “ignorance of the law and a careless manner” of conducting its practice by the accused. Such stupidity, ignorance and carelessness, in the natural and logical course of events, would necessarily result in loss to those indulging them; but not so in this instance. On the contrary it brought in great profit to the accused. The accused have displayed neither stupidity, ignorance nor carelessness. They have been criminally smart and have reaped a substantial reward for their smartness. The accused are college graduates, and each has been admitted to practice in our courts after having shown sufficient intelligence, preparation and learning to entitle him to such admission. We must look elsewhere to find the “stupidity, ignorance and carelessness” noted in the opinion.
Unsurmountable difficulty will be experienced in any effort to rationalize this and the Filipiak opinion with the opinion in In Re Lucas (1951), 230 Ind. 254, 102 N. E. 2d 909. One man conspiracies just do not exist. Where three persons unite in the performance of an illegal act, it is impossible to imagine how one of them could be guilty and the others not. To me such a situation constitutes a sort of legal impasse, to which I respectfully call attention.
*473By this and the Filipiak opinions I think the esteem of the courts, the dignity of the bar and the majesty of the law have suffered humiliating defeats.
Note. — Reported in 113 N. E. 2d 294.